DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the use of “transcranially” in the preamble and “implantable…” in line 2 is vague and conflict.  The specification in paragraph 5 says that transcranially/tdcs is non-invasive and on the outside of the head.  It is suggested to delete “transcranially” or specifically note in the arguments that transcranially also means implanted. In line 6, “stimulation” is vague as line 4 also uses “stimulation”.  It is unclear if these are the same stimulations or different.  If they are the same, then it is suggested to use “to provide the stimulation as unifocal stimulation to…”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102a1 as being anticipated by Mercanzini et al (2012/0277834).  Mercanzini discloses the use of an implantable stimulator (e.g. figure 1, element 150, figures 4, 11, 37, 38, etc.) having a cathode and anode configured to provide unifocal stimulation (e.g. figures 6, 17, paras. 134, 149, etc., the electrodes can be arranged in any configuration) which includes a power transceiver for receiving and transmitting data and power (e.g. figures 4, 37, 38, paras. 223, 235, 132, 16, 18, 107, 123, etc.) from a main external component having a power and data transducer and dose monitor and input module (i.e. the external system contains antenna circuitry, a display, and allows the operator to control and program the internal stimulation; e.g. figures 4, 37, 38, paras. 223, 235, 132, 16, 18, 107, 123, etc.).  The claim preamble of “transcranially” does not breathe life and meaning into the rest of the claim as nothing in the claim body is directed to applying stimulation through the cranium.  In the alternative, Mercanzini is capable of meeting the functional use recitations in the claim as his system includes leads/electrodes that are movable and/or can be placed on the outside of the skull.  In addition, figure 25 of the applicant’s disclosure has the transcranial stimulation (tDCS) being implanted on the cortex and therefore not through the skull, but the applicant still calls it transcranial stimulation, which is the same/similar to Mercanzini.
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.  The argument that the applicant “believes” that transcranial systems can be implanted and the language of transcranial is compatible with implantation is not clear.  It is suggested to positively state whether or not a transcranial system also means that the system can be implanted.  The argument that Mercanzini does not disclose a transcranial system is not persuasive.  The preamble’s use of “transcranially” does not breathe life and meaning into the claim body as nothing in the claim body is directed to delivering stimulation through the skull and the claim body is complete by itself.  In the alternative, Mercanzini is capable of meeting the functional use recitations in the claim as his system includes leads/electrodes that are movable and/or can be placed on the outside of the skull.  In addition, figure 25 of the applicant’s disclosure has the transcranial stimulation (tDCS) being implanted on the cortex and therefore not through the skull, but the applicant still calls it transcranial stimulation, which is the same/similar to Mercanzini.  It is suggested the applicant specifically claim in the claim body how the system functions in regards to where the system can be implanted and how the stimulation is delivered so the system and stimulation can be transcranial.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/18/22